Citation Nr: 9901707	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-08 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with diffuse disc bulging and hypertrophy of ligamentum 
flavum, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, his mother and his aunt   


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from December 1988 to January 
1992.  

The appeal arises from a rating decision dated in January 
1996 in which the Regional Office (RO) denied an evaluation 
in excess of 20 percent for low back strain.  The veteran 
subsequently perfected an appeal of that decision.  In 
December 1996, the RO granted a 40 percent rating for low 
back strain with diffuse disc bulging and hypertrophy of 
ligamentum flavum, effective in May 1995.  Additionally, a 
video-conference hearing sitting in Jackson, Mississippi was 
held before the undersigned at the Board of Veterans' Appeals 
(Board) in Washington, D.C., in October 1998.   


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veterans service-connected back disability is 
productive of pronounced impairment with limitation of 
motion, pain on motion, demonstrable muscle spasm, absent 
ankle jerk, muscle weakness in the lower extremities, 
decreased sensation the lower extremities, and little 
intermittent relief from pain.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for low back strain 
with diffuse disc bulging and hypertrophy of ligamentum 
flavum are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for low back strain with diffuse disc 
bulging and hypertrophy of ligamentum flavum is well-grounded 
within the meaning of 38 U.S.C.A. § 5107, that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected low back disability may 
be briefly described.  In service, the veteran strained his 
low back.  A CT scan (computerized tomography scan) in 1991 
revealed mild to moderate canal stenosis at the L3-4 level 
secondary to disc bulge.  In a rating decision dated in 
February 1992, the RO granted service connection for 
lumbosacral strain and assigned a noncompensable evaluation 
for that disability under the VA Schedule of Rating 
Disabilities, effective in January 1992.  38 C.F.R. Part 4.  
In July 1994, the RO granted a 10 percent rating for low back 
strain with limitation of motion, effective in May 1993.  A 
20 percent evaluation was assigned for the service-connected 
low back disability, effective in May 1995, in an October 
1995 rating decision.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted when the disability is severe with recurring 
attacks, with intermittent relief; and a 60 percent 
evaluation is warranted when the disability is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. Part 4.  

The evidence pertinent to the veterans current claim for 
entitlement to an increased evaluation for low back strain 
with diffuse disc bulging and hypertrophy of ligamentum 
flavum is discussed below.  

According to a June 1995 VA outpatient treatment record, a 
physical therapist described the veterans forward flexion as 
extremely limited and noted that extension was also limited 
with a slight deviation during extension to the left.  At 
that time, the veteran had 15 to 20 degrees of flexion and 
extension.  Examination also revealed decreased sensation and 
marked gross weakness in both lower extremities.  
Significantly, deep tendon reflex was absent in the left 
Achilles.  The veterans prognosis at that time was poor.  
Another VA outpatient treatment record dated later in June 
1995 also shows that ankle reflex was absent, bilaterally.   

The veteran underwent a VA examination of his spine in July 
1995.  That examination revealed no spasm or tenderness.  
Range of motion was 50 degrees of flexion and 25 degrees of 
extension with increased pain on motion.  Straight leg 
raising of either leg also caused pain.  He was able to 
slowly squat and arise again while holding onto the 
examination table for support.  Sensation and reflexes were 
intact in the lower extremities.  

A September 1995 VA outpatient treatment record shows that 
straight leg raising was positive at 90 degrees.  Sensory was 
decreased to pin prick.  A VA outpatient treatment record 
dated in January 1996 reveals that there was a back spasm of 
the left paralumbar muscle on examination.  A November 1996 
VA outpatient treatment record shows that straight leg 
raising was positive at 35 degrees.  

The veteran underwent a VA examination of the spine in 
January 1997.  That examination revealed no spasm or 
tenderness to the lower back.  Range of motion of the lumbar 
spine was 45 degrees of flexion and 20 degrees of extension; 
and the veteran complained of pain on motion.  Significantly, 
on supine straight leg raising, slight raising of either leg 
caused lower back pain.  Additionally, the veteran 
demonstrated minimal ability to squat secondary to back pain.  
Reflex and sensation were intact in the lower extremities.  
The examiner also related:

As far as employability, it is this 
examiners opinion at this time that his 
back problems would cause significant 
difficulties with any attempts at 
bending, lifting or carrying.  He would 
require frequent position changes, as 
prolonged periods of sitting, standing, 
or walking will exacerbate the pain.  He 
would be unable to go up-and-down stairs 
or steps on a repetitive basis.  He would 
be unable to work around unprotected 
heights or moving machinery.  

The veteran also underwent a VA general medical examination 
in January 1997, the day before the examination of his spine 
was performed.  The general medical examination revealed mild 
muscle weakness and mild impairment of sensation in both 
lower extremities.  The earlier examination also revealed 
pain and stiffness on range of motion of the lumbosacral 
spine.  

Thus, there is probative evidence tending to show that the 
veteran does not have demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of diseased disc; and there is probative evidence of 
demonstrable muscle spasm, absent ankle jerk, pain on 
straight leg raising, muscle weakness in the lower 
extremities, decreased sensation in the lower extremities and 
pain on motion.  

Additionally, at the Board and RO hearings, the veteran and 
members of his family, who have observed him, testified that 
he would go to bed when he returned home from work because of 
his back symptoms.  The veteran also testified that he 
experienced pain radiating down his legs after standing or 
walking for long periods of time.  The Board finds such 
testimony very probative in determining the degree of relief 
from back symptoms that the veteran experiences.  
Furthermore, the hearing testimony, the examinations 
discussed above which revealed objective evidence of pain on 
motion and the opinion of the January 1997 VA examiner 
regarding the limitations on the veterans activities caused 
by his back disability support finding that the veterans 
service-connected low back disability is productive of more 
than severe functional impairment due to pain.  

Thus, the Board finds that the pertinent evidence currently 
of record is in equipoise as to whether there is a reasonable 
basis for concluding that the veterans service-connected low 
back disability is productive of pronounced impairment with 
limitation of motion, pain on motion, demonstrable muscle 
spasm, absent ankle jerk, muscle weakness, decreased 
sensation, and little intermittent relief.  Additionally, it 
is felt that to further delay reaching a final decision on 
this appeal by remanding in order to try to obtain additional 
evidence would not be in the best interests of the veteran.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the criteria for a 60 percent evaluation are met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293.  

The Board also points out that a 60 percent evaluation is the 
maximum evaluation available under Diagnostic Code 5293, and 
no other Diagnostic Codes are applicable.  Therefore, there 
is no legal basis for the award of a schedular evaluation in 
excess of 60 percent.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-430 (1994).

Finally, the Board notes that the United States Court of 
Veterans Appeals (Court) has held that the Board is precluded 
by regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VAs Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

A 60 percent evaluation for low back strain with diffuse disc 
bulging and hypertrophy of ligamentum flavum is granted, 
subject to the provisions governing the award of monetary 
benefits.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
